DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 1 and 3 have amended the claims such that the claims no longer invoke interpretation under 35 U.S.C. 112(f). 
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 7/14/2021, with respect to interpretation of claims under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The interpretation of claims under 35 U.S.C. 112(f) has been withdrawn. 
Applicant’s arguments, see pages 11-14 of applicant’s correspondence, filed 7/14/2021, with respect to rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-15 under 35 U.S.C. 103 have been withdrawn. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
As per independent claim 1, the claimed medical apparatus which determines a waveform of a tracking value of a coordinate position of a target position as an identified position of an object, the waveform of the tracking value determined independently of acquired information 
As per independent claims 10-12, the claims are allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/            Primary Examiner, Art Unit 2616